Title: To George Washington from Brigadier General Hugh Mercer, 19 August 1776
From: Mercer, Hugh
To: Washington, George



Sir,
New Ark [N.J.] 19 Augt 1776

This will be delivered at Head Quarters by Mr Ludwick; whom I sent for to Amboy in consequence of your Excellencys Letter of yesterday—Inclosd is some Intelligence that may be of Consequence—I am pushing on Troops to Bergen to the Amount of one Thousand—I hear the 3rd Virga Regt is on the March to join the Army—please to signify your Intentions as to the Disposition of such Virga Troops as may arrive—whether they are to proceed on to N. York or remain in the Flying Camp. I have the honour to be Sir Your excellencys Most obed. Sert

H. Mercer

